Title: Enclosure I: Robert McKenzie to Robert Stewart, November 1757
From: McKenzie, Robert
To: Stewart, Robert

 

Sir
Saturday Night [November 1757]

I am glad to find by your Lettr to Capt. Waggener that the Duncard Doctr is not escaped which we took here for granted. There is not a Man upon the Branch that can positively undertake to pilot the Party to his Settlemt & at this Time of the Year it is very dangerous to go such a Distance & over such bad Mountains witht a proper Guide. I wish you would undertake to send him up immeadiately, & if his Bail is not yet released I will be bound to return him safe, or bring a certain Certificate to prove that the Country will suffer Nothing from him for the future. I am to command the Party, & am therefore more anxious for its Success—I am sure the Good of the Service necessarily requires his Presence.
A Party of 8 Indians fell upon two Hunters abt Sunsett. They fired 4 Shot at the Enemy but upon seeing the rest (three only being seen at first) they run off two different Ways both untouchd. One is come in the other missing—I shall endeavor to know what is become of him in the Morng—The man missing is Lane, the other Cox. I am Sir Yr Most obedt

Robt McKenzie

